  Case: 4:21-cv-01051-RWS Doc. #: 6 Filed: 08/20/21 Page: 1 of 3 PageID #: 33




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 JOSEPH MICHAEL DEVON ENGEL and )
 CLARENCE Z. HOWARD,            )
                                )
               Plaintiffs,      )
                                )
        v.                      )                            No. 4:21-cv-1020-HEA
                                )
 MECC, et al.,                  )
                                )
               Defendants.      )

                          OPINION, MEMORANDUM AND ORDER

       This matter is before the Court upon its own motion. This action was filed jointly by two

prisoners. Multiple prisoners may not join together in a single lawsuit under Rule 20 of the Federal

Rules of Civil Procedure. See, e.g., Georgeoff v. Barnes, 2:09-CV-14 ERW, 2009 WL 1405497

(E.D. Mo. 2009). As a result, the Court will strike plaintiff Clarence Z. Howard from this case and

order the Clerk to open a new case for his claims.

       There are several reasons for this. First, the Prison Litigation Reform Act (“PLRA”)

requires that “if a prisoner brings a civil action or files an appeal in forma pauperis, the prisoner

shall be required to pay the full amount of a filing fee.” 28 U.S.C. § 1915(b)(1). However,

“[m]ultiple filing fees cannot be collected for one case filed by multiple plaintiffs, thus the PLRA’s

requirement that a prisoner pay the full fee for filing a lawsuit would be circumvented in a multiple

plaintiff case subject to the PLRA.” Lilly v. Ozmint, 2007 U.S. Dist. LEXIS 49153 *4, 2007 WL

2021874 *1 (D.S.C. July 6, 2007) (slip copy); see 28 U.S.C. § 1914. Therefore, the requirement

of § 1915(b)(1) that each prisoner pay the full amount of a filing fee requires individual prisoners

to bring separate suits, rather than file jointly under Rule 20. Hubbard v. Haley, 262 F.3d 1194

(11th Cir. 2001), cert. denied, 534 U.S. 1136 (2002).
  Case: 4:21-cv-01051-RWS Doc. #: 6 Filed: 08/20/21 Page: 2 of 3 PageID #: 34




       Additionally, courts have noted that “the impracticalities inherent in multiple-prisoner

litigation militate against the permissive joinder allowed by Rule 20.” Hagwood v. Warden, 2009

WL 427396 *2 (D.N.J. Feb. 19, 2009) (slip copy) (citing Wasko v. Allen County Jail, 2006 WL

978956 (N.D. Ind. 2006); Swenson v. MacDonald, 2006 WL 240233 *2-4 (D. Mont. Jan. 30, 2006)

(slip copy)).

       Among the difficulties noted by these courts are the need for each plaintiff to sign
       the pleadings, and the consequent possibilities that documents may be changed as
       they are circulated or that prisoners may seek to compel prison authorities to permit
       them to gather to discuss the joint litigation. [Other] courts have also noted that jail
       populations are notably transitory, making joint litigation difficult. A final
       consideration for [one court] was the possibility that “coercion, subtle or not,
       frequently plays a role in relations between inmates.”

Hagwood, 2009 WL 427396 at *2.

       Finally, joinder of prisoners’ claims under Rule 20 would allow prisoners to avoid the risk

of incurring strikes under § 1915(g) so long as one of those prisoners’ claims is viable, because §

1915(g) imposes a strike only if the entire action is dismissed. Prisoners may not circumvent the

penalties associated with filing frivolous actions by joining claims under Rule 20.

       For these reasons, the Court will not allow plaintiffs to proceed jointly in this action.

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk is directed to STRIKE plaintiff Clarence Z.

Howard from this action.

       IT IS FURTHER ORDERED that, using the complaint filed in the instant matter, the

Clerk shall open a new prisoner civil rights case for the stricken plaintiff Clarence Z. Howard.

       IT IS FURTHER ORDERED that in the new case that is opened for plaintiff Clarence Z.

Howard, the Clerk shall file a copy of this Memorandum and Order, his motion for leave to proceed

in forma pauperis [ECF No. 6], his income account statement [ECF No. 7], and the motion for

temporary restraining order [ECF No. 8].
                                                  2
  Case: 4:21-cv-01051-RWS Doc. #: 6 Filed: 08/20/21 Page: 3 of 3 PageID #: 35




       IT IS FURTHER ORDERED that the Clerk shall STRIKE from the record in the instant

case plaintiff Clarence Z. Howard’s motion for leave to proceed in forma pauperis [ECF No. 6]

and his income account statement [ECF No. 7].

       Dated this 20th day of August, 2021.




                                                      HENRY EDWARD AUTREY
                                                    UNITED STATES DISTRICT JUDGE




                                                3
